               Case 3:20-mj-70966-MAG Document 17 Filed 09/02/20 Page 1 of 4




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division

4 ANDREW F. DAWSON (CABN 264421)
  KIMBERLY HOPKINS (MABN 668608)
5 Assistant United States Attorneys

6            450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
7            Telephone: (415) 436-7019
             FAX: (415) 436-7234
8            andrew.dawson@usdoj.gov
             kimberly.hopkins@usdoj.gov
9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,                           ) Case No. 3:20-mj-70966 MAG
                                                       )
15           Plaintiff,                                ) STIPULATION AND PROTECTIVE ORDER
                                                       ) [PROPOSED]
16      v.                                             )
                                                       )
17 SHAUKAT SHAMIM,                                     )
                                                       )
18           Defendant.                                )
                                                       )
19

20
             With the agreement of the parties, the Court enters the following Protective Order:
21
             Defendant is charged with violations of 18 U.S.C. § 1343 (wire fraud); and 15 U.S.C. § 78j(b)
22
     and 78ff, 17 C.F.R. § 240.10b-5 (securities fraud). Upon receipt of a discovery request, the United
23
     States will produce documents and other materials pertaining to the defendant and the charged offenses
24
     to defense counsel. The discovery to be provided includes documents or other materials falling into one
25
     or more of the following categories (collectively, “Protected Information”):
26
             1. Personal Identifying Information of any individual (other than his or her name), including
27
                 without limitation any person’s date of birth, social security number, residence or business
28

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-MJ-70966 MAG
              Case 3:20-mj-70966-MAG Document 17 Filed 09/02/20 Page 2 of 4




 1              address, telephone numbers, email addresses, driver’s license number, professional license

 2              number, family members names, or criminal histories (“Personal Identifying Information”);

 3          2. Financial information of any individual or business, including without limitation bank

 4              account numbers, credit or debit card numbers, account passwords, contact information, and

 5              taxpayer identification numbers (“Financial Information”); and

 6          3. Medical records or other patient information of any individual covered by the Health

 7              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 8          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 9          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and
10 employees (collectively, “the defense team”) may review with the defendant all discovery material

11 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

12 make copies of, or have unsupervised access to, any discovery material produced by the government that

13 contains Protected Information, unless the Personal Identifying Information, Financial Information,

14 and/or Medical Information has first been entirely redacted from the discovery materials. The

15 government and defense counsel are ordered to work together to ensure that these materials are

16 protected, but that defendant has as much access to the materials as can be provided consistent with this

17 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

18 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

19 records, and business records) may be provided to that defendant unredacted.

20          Defense counsel may also provide unredacted copies of Protected Information to any experts

21 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

22 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

23 this Order along with those materials and shall initial and date the order reflecting their agreement to be

24 bound by it.

25          The materials provided pursuant to this protective order may only be used for the specific

26 purpose of preparing or presenting a defense in this matter and related ancillary proceedings, i.e. the

27 related civil action brought by the S.E.C., unless specifically authorized by the Court.

28          This Order shall also apply to any copies made of any materials covered by this Order.

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-MJ-70966 MAG
              Case 3:20-mj-70966-MAG Document 17 Filed 09/02/20 Page 3 of 4




 1          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team
 2 shall provide any discovery material produced by the government—whether or not the material

 3 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 4 any person who is not a member of the defense team) or make any public disclosure of the same, other

 5 than in a court filing, without the government’s express written permission or further order of this Court.

 6 If a party files a pleading that references or contains or attaches Protected Information subject to this

 7 Order, that filing must be under seal. 1

 8          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this
 9 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

10 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

11 or the conclusion of any direct appeal. After the United States receives documents and materials subject

12 to this Order, it shall maintain those documents and materials until the period for filing a motion under

13 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

14 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

15 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

16 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

17 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

18 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

19 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

20 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

21 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

22 party even after the conclusion of district court proceedings in this case.

23 / / /

24

25

26

27
             1 This Order authorizes such filings under seal and the parties are not required to seek additional
28
     authorization from the Court to do so.
     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-MJ-70966 MAG
               Case 3:20-mj-70966-MAG Document 17 Filed 09/02/20 Page 4 of 4




1     IT IS SO STIPULATED.                         DAVID L. ANDERSON
                                                   United States Attorney
2

3
      Dated:                                       __/s/___________________________________
4                                                  ANDREW F. DAWSON
5                                                  KIMBERLY HOPKINS
                                                   Assistant United States Attorney
6

7
                                                   __/s/___________________________________
8                                                  GAIL SHIFMAN
                                                   Counsel for Defendant SHAMIM
9

10

11    IT IS SO ORDERED.

12

13    Dated: September 2, 2020                     THE HONORABLE LAUREL BEELER
                                                   United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-MJ-70966 MAG
